Citation Nr: 1110312	
Decision Date: 03/15/11    Archive Date: 03/30/11

DOCKET NO.  99-05 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for generalized osteoarthritis affecting multiple joints, including the upper spine and neck, both shoulders, both arms, both hands (including the fingers), both legs (including the knees), both ankles, and both feet (including the toes).  

2.  Entitlement to service connection for allergies to medication prescribed by the VA Medical Center (VAMC).  

3.  Entitlement to service connection for a psychiatric disorder, to include depression, as secondary to a service-connected back disability.  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney at Law



ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1950 to January 1951.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2004 and May 2008 rating decisions of the Department of Veterans Affairs Regional Office (RO) in Portland, Oregon  

The Veteran's claim was previously denied by the Board in July 2007.  The Veteran appealed this denial to the United States Court of Appeals for Veterans Claims (Court), and in August 2009, the Court vacated the part of the Board's July 2007 decision that denied entitlement to service connection for generalized arthritis of multiple joints.  

The Veteran has claimed service connection for depression.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court held that a claimant seeks service connection for the symptoms of a disability, regardless of how those symptoms are diagnosed or labeled.  Therefore, the claim has been recharacterized as one of service connection for a psychiatric disorder, to include depression.  The issue is thus restated on the title page of this decision.  

As a preliminary matter, the Board notes that the RO issued a rating decision in March 2009 denying the Veteran's claim of entitlement to service connection for arthritis (of the upper spine, shoulders, arms, hands, fingers, feet, toes, left leg and ankles) as secondary to the Veteran's service-connected chronic muscular strain superimposed on degenerative instability.  The RO denied this claim for failure to submit new and material evidence, and this denial was subsequently affirmed in a June 2009 statement of the case (SOC).  However, these decisions were issued in error, as the issue of entitlement to service connection for generalized arthritis was reopened by the Board in July 2007 and remanded by the Court in August 2010.  Therefore, this issue was currently in appellate status at the time of the RO's readjudication.  While the issue was worded as entitlement to service connection on a secondary basis, a new theory of entitlement, by itself, does not constitute a new claim.  Ashford v. Brown, 10 Vet. App. 120 (1997).  Therefore, the readjudication of the Veteran's claim while it was on appeal was not appropriate and these decisions are without merit. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to generalized osteoarthritis affecting multiple joints is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran does not suffer from a chronic psychiatric disorder that manifested during, or as a result of, active military service, nor does he suffer from a psychiatric disorder that is secondary to a service-connected disability.  

2.  The record demonstrates that the Veteran has not been diagnosed with any chronic disability or symptomatology arising from the use of medications prescribed by VA.  








	(CONTINUED ON NEXT PAGE)
CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service connection for a psychiatric disability as secondary to a service-connected back disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2010).

2.  The criteria for establishing entitlement to service connection for allergic reactions due to medications prescribed by the VAMC have not been met.  38 U.S.C.A. §§ 1110, 1131, 1151, 5103(a), 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.310, 3.358 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Previously, the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that the failure to provide pre-adjudicative notice of any of the necessary duty to notify elements was presumed to create prejudicial error.  Sanders v. Nicholson, 487 F.3d 881 (2007).  VA was required to show that that the error did not affect the essential fairness of the adjudication, and that to make such a showing the VA had to demonstrate that the defect was cured by actual knowledge on the claimant's part or that a benefit could not have been awarded as a matter of law.  Id.  However, the United States Supreme Court (Supreme Court) recently held this framework to be inconsistent with the statutory requirement that the CAVC take "due account of the rule of prejudicial error" under 38 U.S.C.A. § 7261(b)(2).  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In reversing the Federal Circuit's decision, the Supreme Court held that the burden is on the claimant to show that prejudice resulted from the error, rather than on VA to rebut a presumed prejudice.  Id.

Here, the duty to notify was satisfied by way of a letter sent to the Veteran in September 2007 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  He was also asked to submit evidence and information in his possession to the RO.  

Under these circumstances, the Board finds that the notification requirements have been satisfied as to both timing and content.  Adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board that complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA obtained the Veteran's service medical records.  Also, VA has obtained the records of the Veteran's outpatient treatment with VA.  Private medical records have also been obtained and incorporated into the claims file.  Significantly, neither the Veteran nor his representative has identified any additional existing evidence that is necessary for a fair adjudication of the claim that has not yet been obtained.  

The Board recognizes that the Veteran has not been afforded VA examinations for his claimed disabilities of depression and allergic reactions.  However, no VA examination is necessary in this case.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, there are four factors for consideration.  

These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

In this case, no examination is necessary in order to adjudicate the claims because there is no evidence to satisfy the McLendon criteria outlined above.  Specifically, there is no evidence of the Veteran having been diagnosed with a psychiatric disorder related to military service or a service-connected disability.  Rather, the medical evidence of record relates the Veteran's intermittent diagnoses to post-service occupational events.  Also, there is no evidence of a chronic disability arising as a result of medications taken by the Veteran.  Therefore, a medical examination would serve no useful purpose in this case.  The Veteran was not prejudiced by the lack of VA examination.

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Relevant Laws and Regulations

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

To establish service connection, there must be:  (1) a medical diagnosis of a current disability; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  

Where a veteran has served for 90 days or more during a period of war, or during peacetime service after January 1, 1947, and a chronic disorder, such as psychoses, becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309 (2010).  

A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder)).  Lay evidence, if competent and credible, may serve to establish a nexus in certain circumstances.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that lay evidence is not incompetent merely for lack of contemporaneous medical evidence).  

Allergies

The Veteran contends that he is entitled to service connection for allergic reactions as secondary to medications prescribed by the VAMC.  However, the preponderance of the evidence of record demonstrates that the Veteran has not suffered any chronic reactions as a result of any medication given to him by VA.  As such, service connection is not warranted.  

With that having been said, the Board finds no evidence of any disability as a result of VA prescribed medication.  The Veteran was seen by VA in July 1999 with complaints of pain in the epigastrium and into the mid-chest and back with some difficulty breathing.  The physician noted that the Veteran had a history of multiple drug allergies and recent prednisone use, as well as a history of Wenckebach.  The physician felt that the Veteran's symptoms were most likely related to the pancreas or the gastrointestinal system.  He felt that nitroglycerin may be a proper form of treatment for the Veteran, and upon questioning, the Veteran indicated that he did not recall having any difficulties with this medication.  Another record noted that nitroglycerine then caused hypotension asystole, which the Veteran recovered from spontaneously.  No symptoms were noted upon discharge and there is no evidence to suggest that the Veteran suffered any chronic residuals as a result of this incident.  

The Veteran was again treated by VA in May 2000 for tightness across the chest accompanied by some shortness of breath.  It was again noted that the Veteran had a previous reaction to nitroglycerin and that he was also allergic to aspirin and numerous other medications.  Upon examination, it was concluded that this sensation was related to the Veteran's other underlying problems rather than being cardiac ischemia.  It was again noted that the Veteran had Wenckebach phenomenon.  There was no indication that the Veteran was suffering from any sort of reaction to medication at this time.  

A subsequent treatment record from April 2003 notes that the Veteran was seen with complaints regarding his back and headaches.  It was noted that the risks and benefits of any new medication were reviewed with the Veteran.  The Veteran reported that he was allergic to about "99.9% of pain medicine."  There is no evidence that the Veteran subsequently suffered any chronic new disability due to any of his prescribed medications, or, that VA acted in a manner lacking proper skill or judgment.  

The Veteran was afforded a VA digestive examination in December 2003.  During this examination, the Veteran reported suffering from acid reflux which was related to medications he was taking for his arthritic back disability.  It was noted that the Veteran had adverse reactions to a huge number of medications and that even aspirin resulted in dizziness and blurry vision.  The Veteran also reported that non-steroidal anti-inflammatory drugs also caused increased heartburn.  As a result of this, the Veteran denied using any particular anti-arthritic medications on a regular basis other than an occasional Tylenol.  The examiner concluded that the Veteran's symptoms tended to belie a diagnosis of acid reflux.  Rather, the examiner felt that his symptoms were more likely due to bile reflux.  Nonetheless, the examiner concluded that to whatever extent the Veteran did have heartburn symptomatology, it was not caused by medication taken for arthritis simply because he rarely took such medication.  

More recent treatment records also demonstrate that the Veteran was seen with complaints of dry eyes in December 2008 and a sore throat with sinus problems over the past week in April 2009.  However, none of these symptoms were deemed to be chronic and none of them were related to any adverse reactions to medication.  

The preponderance of the above evidence demonstrates that the Veteran is not entitled to service connection for allergic reactions suffered as a result of medications prescribed by VA for his service-connected disabilities.  First, there is no evidence to suggest that the Veteran has ever been diagnosed with, or treated for, a chronic allergic reaction due to any medication.  There must be a current diagnosis of a disorder for service connection to be granted.  Hickson v. West, 12 Vet. App. 247, 252 (1999).  Rather, the record demonstrates that the Veteran has a history of negative reactions to numerous medications, including aspirin.  Upon ceasing the use of the medication, however, the Veteran's symptoms are alleviated.  

Also, while the Veteran appears to be suggesting that acid reflux is a symptom of his medication use, this conclusion was specifically refuted by the December 2003 VA examiner.  It was noted that the Veteran did not really take medication for his arthritis on a regular basis and that it was unlikely these symptoms were related to any medications.  In summary, there is no evidence of any chronic disability or symptomatology related to the Veteran's use of medications prescribed by VA.  

In addition, for claims filed on or after October 1, 1997, compensation under 38 U.S.C.A. § 1151 shall be awarded for a qualifying additional disability as caused by improper VA treatment.  For purposes of this section, a disability is a qualifying additional disability if the disability was not the result of the Veteran's willful misconduct and the disability was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by the Secretary, either by a Department employee or in a Department facility.  Additionally, it must be shown that the proximate cause of the disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or an event not reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2002).  A determination of the additional disability includes consideration of pathology prior to, during, and after VA treatment.  38 C.F.R. § 3.361.  

In the present case, there is no evidence to suggest that the Veteran has incurred any additional disability as a result of treatment received by VA, or, that the VAMC ever acted with carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault when administering medical care.  Rather, the treatment records reveal that it was a well-known fact that the Veteran had a history of drug reactions, and as such, the VAMC was careful to discuss any new medications and potential side-effects with the Veteran.  Therefore, since there is no evidence of additional disability as a result of VA treatment, or, or any carelessness on the part of VA, entitlement to benefits under 38 U.S.C.A. § 1151 is not warranted.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to compensation for allergies secondary to medications prescribed by VAMC must be denied.

Depression

The Veteran also contends that he is entitled to service connection for depression as secondary to his service-connected back disability.  However, as outlined below, the preponderance of the evidence of record demonstrates that the Veteran does not suffer from any psychiatric condition secondary to his back disability.  As such, service connection is not warranted.  

The Veteran is presently service-connected for a chronic muscular strain of the lumbosacral spine that is superimposed on degenerative instability.  A disability evaluation of 40 percent is currently in effect.  It is the Veteran's contention that he suffers from depression as a result of this disability.  Service connection may be granted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Also, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  See 38 C.F.R. § 3.310(b); Libertine v. Brown, 9 Vet. App. 521, 522 (1996); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  An appellant's own conclusion, stated in support of his claim, that his present disability is secondary to his service-connected disability is not competent evidence as to the issue of medical causation.  See 38 C.F.R. § 3.159 (2010); see also Grivois v. Brown, 6 Vet. App. 136 (1994).  

At the outset, the Board notes that the Veteran has not been diagnosed with depression.  The record contains a December 2002 mental health initial evaluation note.  The Veteran reported that he was not one to get depressed and that he never really had a problem with this.  However, things changed in a situation at work as a school bus driver approximately two months earlier when the Veteran had an encounter with a student.  The examiner assigned an Axis I diagnosis of an adjustment reaction.  His Axis IV stressor was noted to be his recent loss of employment as a school bus driver.  There was no indication that the Veteran suffered from depression or any other psychiatric symptomatology as a result of his service-connected back pain.  Also, according to a July 2003 VA psychiatric assessment, the Veteran felt fine without depression.  The nurse practitioner concluded that the Veteran really felt quite well and did not need to be seen by a medication provider.  

Most recently, the Veteran was seen by VA on an outpatient basis in May 2009.  A depression screen was performed and interpreted to be negative.  When asked if the Veteran had little interest or pleasure in doing things, he responded not at all.  Also, when asked whether he felt down, depressed or hopeless, the Veteran responded with not at all.  The record contains no other medical evidence diagnosing a chronic psychiatric disability or relating the Veteran's previous diagnoses of adjustment reaction to his service-connected back disability.  

The preponderance of the above evidence demonstrates that the Veteran is not entitled to service connection for a psychiatric disorder, to include depression, as secondary to a service-connected back disability.  The record fails to demonstrate that the Veteran suffers from a chronic psychiatric disorder that manifested during, or as a result of, his active military service, or that is secondary to his service-connected back disability.  While the Veteran was diagnosed with an adjustment reaction in 2002 and 2003, this diagnosis was related to nonservice-related stressors such as the Veteran's recent loss of a job as a school bus driver.  At no point in time has the Veteran been diagnosed with a psychiatric disorder that is secondary to a service-connected disability.  In fact, the record fails to demonstrate that the Veteran suffers from any chronic psychiatric disorder, as treatment appears to have ceased shortly after the incident involving the school bus.  

The Board recognizes that the Veteran believes he suffers from depression as a result of his service-connected back disability.  However, while the Veteran is certainly competent to testify to feelings such as sadness regarding his back disability, he is not competent to diagnose himself with a chronic psychiatric disorder due to this condition.  See Routen, 10 Vet. App. at 186; see also Bostain, 11 Vet. App. at 127 (citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder)).  There is no medical evidence of record in support of the Veteran's claim that he suffers from a psychiatric disorder secondary to his service-connected back disability.  

While the Veteran contends that he suffers from a psychiatric disorder as secondary to his service-connected back disability, the Board has also considered whether he may be entitled to service connection on a direct basis to afford him all possible avenues of relief.  However, a review of copies of the Veteran's service treatment records fails to suggest that the Veteran suffered from any psychiatric symptomatology during active duty.  Likewise, there is no evidence of such complaints until December 2002, which is more than half a century following the Veteran's separation from active duty.  When considering whether or not to grant a claim for service connection, the Board may take into consideration the passage of a lengthy period of time in which the Veteran did not complain of the disorder at issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (the definition of evidence encompasses "negative evidence" which tends to disprove the existence of an alleged fact, i.e., the lack of evidence is itself evidence).  Finally, there is no medical or lay evidence of record suggesting that there is any possible relationship between the Veteran's adjustment reaction and his active military service.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to service connection for a psychiatric disorder, to include as secondary to a service-connected back disability, must be denied.


ORDER

Entitlement to service connection for a psychiatric disorder, to include depression, as secondary to a service-connected back disability, is denied.  

Entitlement to service connection for allergies due to medications prescribed by the VAMC is denied.  


REMAND

The Veteran contends that he is entitled to service connection for generalized osteoarthritis affecting multiple joints, including the upper spine and neck, both shoulders, both arms, both hands (including the fingers), both legs (including the knees), both ankles, and both feet (including the toes).  Regrettably, as outlined below, further evidentiary development is necessary before appellate review may proceed on this matter.  

In August 2010, the Court remanded the Veteran's claim back to the Board for additional development.  Specifically, the Court held that a new medical opinion should be obtained regarding the Veteran's claim, because sufficient weight had not been given to the January 2002 VA examination, and, because the March 2003 VA medical opinion was inadequate.  The Court noted that the March 2003 VA examiner limited his assessment to the back and that he suggested a rheumatology consultation to determine whether the Veteran suffered from fibromyalgia.  However, there is no evidence to suggest that the Veteran was ever in fact afforded a rheumatology consultation.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The Veteran should be scheduled for a VA orthopedic examination before an appropriate specialist to determine whether he suffers from generalized arthritis of any joints.  The Veteran's claims file and a copy of this remand must be provided to the examiner upon examination.  The examiner is asked to opine as to whether the Veteran suffers from generalized arthritis of the joints, and if so, whether it is at least as likely as not that this disability manifested during, or as a result of, active military service.  

In the alternative, the examiner should opine as to whether it is at least as likely as not that the Veteran suffers from a disability that is secondary to his service-connected chronic muscular strain superimposed on degenerative instability.  

In making the above opinion, the examiner should discuss any evidence of record that is favorable to the Veteran's claim, including the January 2002 VA examination of record as well as the lay statements provided by the Veteran.  A complete rationale for any opinion offered should be provided.  

2.  The Veteran should also be scheduled for a rheumatology consultation before an appropriate specialist to determine whether he suffers from a disability such as fibromyalgia.  The Veteran's claims file and a copy of this remand must be provided to the examiner upon examination.  The examiner is asked to opine as to whether the Veteran suffers from a disability such as fibromyalgia, and if so, whether it is at least as likely as not that this disability manifested during, or as a result of, active military service.  

In the alternative, the examiner should opine as to whether it is at least as likely as not that the Veteran suffers from a disability that is secondary to his service-connected chronic muscular strain superimposed on degenerative instability.  

In making the above opinion, the examiner should discuss any evidence of record that is favorable to the Veteran's claim, as well as the lay statements provided by the Veteran.  A complete rationale for any opinion offered should be provided.  

3.  After completion of the above, the claim should be reviewed in light of any new evidence.  If the claim is not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case (SSOC) and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


